OPINION — AG — ** PUBLIC EMPLOYEES RETIREMENT SYSTEM — OMMISSION OF ELIGIBLE EMPLOYEE ** AN ELIGIBLE EMPLOYEE OMITTED FORM THE RETIREMENT SYSTEM WHETHER PURPOSELY OR INADVERTENTLY MAY BECOME A MEMBER BY SUBMITTING ALL REQUIRED CONTRIBUTIONS PLUS A RATE OF INTEREST TO BE DETERMINED BY THE BOARD INORDER TO MAKE THE RETIREMENT FUND ACTUARILY SOUND. WHERE AN EMPLOYER MIGHT BE LEGALLY PROHIBITED FROM PAYING THE EMPLOYER'S CONTRIBUTION FROM ANOTHER FISCAL YEAR'S MONIES AND NO CURRENT APPROPRIATION IS MADE FOR THAT PURPOSE BY THE LEGISLATURE, THE EMPLOYEE MAY BECOME A MEMBER BY CONTRIBUTING ALL MONIES WHICH HE MIGHT HAVE BEEN REQUIRED TO CONTRIBUTE AND RECEIVED A RETIREMENT BENEFIT EQUIVALENT TO THE RATIO OF HIS CONTRIBUTION TO THAT WHICH WOULD HAVE BEEN REQUIRED FOR THE REGULAR RETIREMENT BENEFIT. AN EMPLOYEE ALREADY ELIGIBLE FOR RETIREMENT MAY BECOME A MEMBER OF THE SYSTEM AND RECEIVE A RETIREMENT BY FOLLOWING THE SAME PROCEDURES AS OUTLINED ABOVE IN MAKING ALL CONTRIBUTIONS NECESSARY PLUS INTEREST TO MAKE THE RETIREMENT FUND ACTUARILY SOUND. CITE: 74 O.S. 1971 910 [74-910](2) 74 O.S. 1971 902 [74-902], 74 O.S. 1971 911 [74-911](1) 74 O.S. 1971 925 [74-925], OPINION NO. 68-365, 74 O.S. 1971 913 [74-913](D), 74 O.S. 1971 921 [74-921], 74 O.S. 1971 919 [74-919], 74 O.S. 1975 Supp., 920(4) [74-920] (JAMES H. GRAY) ** OVERRULED BY: OPINION NO. 95-095 (1996)